OPINION OF THE COURT
Memorandum.
Judgment of conviction unanimously reversed on the law, appearance ticket dismissed and fine remitted.
The “information” in the case at bar is in fact an appearance ticket. An appearance ticket is not an accusatory instrument and does not give a court jurisdiction over a defendant. Thus, the failure to file with the court a proper accusatory instru*307ment mandates reversal and dismissal of the appearance ticket (see, People v Cooperman, NYLJ, Jan. 17, 1989, at 26, col 4 [App Term, 9th & 10th Jud Dists]). Additionally, even if we consider the appearance ticket an information, it would have to be dismissed as being jurisdictionally defective as it failed to describe with any degree of specificity the facts which constituted the violation and failed to contain a statement setting forth defendant’s relationship to the property (see, CPL 100.40 [1]; 100.15; see also, People v Alejandro, 70 NY2d 133).
DiPaola, P. J., Floyd and Palella, JJ., concur.